DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 07/06/2020 is acknowledged. Claims 1, 5, 6, 13 and 14 are amended; claims 8 and 12 are canceled and claims 18-22 are new. No restriction is being imposed in this case. Claims 1-7, 9-11 and 13-22 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 365(c) in the Application Data Sheet (ADS—p. 4) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 5 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/US18/51311 and at least provisional application serial no. 62/559,987 because the claimed invention is disclosed in said applications.  The priority date of claims 1-7, 9-11 and 13-22 of the instant application is deemed to be 09/18/20217. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- contains the trademark/trade name Pluronic®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a poloxamer and, accordingly, the identification/description is indefinite.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, 13-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0376342—on IDS filed 04/24/2020). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  Park et al. teach a fusion protein comprising “a domain of a vascular endothelial growth factor (VEGF) receptor and an Fc domain of a human immunoglobulin G (IgG)”, also known as aflibercept, wherein the buffer is a histidine buffer having a “pH ranging from 5.7 to 6.2” (see paragraph [0016]; also claims 1, 13). Park et al. disclose sodium acetate and histidine acetate buffers in a .
The second factor to consider is to ascertain the differences between the prior art and the instant claims.  Although the concentrations and ranges taught by Park et al. are not all identical to those recited in the instant claims, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the concentrations and ranges could be modified. As noted above, the ranges and concentrations recited in the claims lie inside, overlap or touch those of Park and colleagues. For instance, the pH of the formulation disclosed by Park et al. ranges from 5.7-6.2, the lower limit of which touches the recited range. The stabilizer range taught by Park et al. is 5%-10%, which contains the 5%-9% range recited in the instant claims (see paragraph [0010]; claims 6-8). In addition, Park et al. disclosed that the surfactants polysorbate 20 or polysorbate 80 could be formulated at a concentration of 0.00-0.03% (see claims 9; 13), which contains the amount 0.01% recited in claim 1. In cases where prima facie case of obviousness exists.” See MPEP 2144.05, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Park et al. indicate that their formulation has greater stability and fewer impurities than those described in the prior art (see paragraphs [0030], [0042]).
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1-7, 9-11, 13-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (20160143852—published 05/26/2016) in view of Trichonas and Kaiser (Ophthalmol Ther (2013) 2: 89-98—hereafter “Trichonas”). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Callahan et al. teaches the formulation of “peptibodies”, a fusion of a domain of a peptide and an Fc (see paragraph [0086]), that include VEGF- antagonist peptides (see paragraphs [0105]; Table 3 at paragraph [0215]; Table 2 at p. 5 and Table 20 at p. 38). Such therapeutic peptibodies may be formulated in a 10 mM histidine buffer, 4% mannitol (stabilizer) and a surfactant such as polysorbate 20 or polysorbate 80 with a pH of about 5, but also including a pH of 5.3, 5.5 and 5.7 (see claim 48; paragraphs [0131]; [0141]; [0145]). Acetate buffers are also contemplated (see paragraph [0044]). Callahan et al. teach that the surfactant can be incorporated in a concentration of about 0.01% w/v (see paragraph [0148]). Callahan et al. teach that the concentration of protein can range from 0.25-250 mg/ml, but also discloses examples such as 1mg/ml, 30 mg/ml 85 mg/ml and 100 mg/ml (paragraphs .
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Although Callahan et al. disclose VEGF antagonists, they do not specifically teach that the peptibody is aflibercept. Trichonas teaches that aflibercept is a fusion protein that “consists of portions of the VEGFR1 and VEGFR2 domains fused to the Fc portion of human immunoglobulin G1” (see abstract; p. 91, left column, 2nd paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention of the filing of the invention that the aflibercept could be formulated by the methods taught Callahan et al. because Callahan et al. teach a similar peptide architecture, namely, peptide domains fused to an Fc (see paragraph [0086]). Callahan et al. teach how to increase formulate peptibodies to increase their stability as pharmaceuticals. The person having ordinary skill in the art would be substituting one peptibody for another. The person of ordinary skill in the art would have been motivated to formulate aflibercept as taught by Callahan and colleagues because the authors provide detailed examples of how to formulate the proteins to increase stability. Since aflibercept is used in ophthalmologic settings, it should be stable and free of impurities. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Callahan et al. provide numerous examples and of buffer, stabilizer and surfactants that can be formulated in varying concentration ranges, which strongly demonstrates that such variations were result-effective variables.
Thus the claims do not contribute anything non-obvious over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7, 9-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, 16, 17, 19-28, and 30-32 of copending Application No. 17/288,139 in view of Park et al. (US 2016/0376342). The concentration of aflibercept is the same in both claim sets (see instant claims 3 and 4 and claim 9 of the ‘139 application). In addition, both claim sets recite sugars and amino acids as stabilizers (see claim 10 of the instant claims and claim 11 of the ‘139 application). Both claim sets recite that the surfactant is polysorbate 20 or polysorbate 80 (see instant claim 22 and claim 27 of the ‘139 application). The concentration of the stabilizer range is 5-9% in instant claim 1 and 2-10% or 5-50% in claim 17 of the ‘139 application. In addition, claim 28 of the ‘139 application recites a concentration between 0.001% and 0.1%, which contains the concentration 0.01% recited in instant claim 1. Both claim sets recite the inclusion of a tonicity agent, wherein said tonicity agent is sodium chloride or potassium chloride. The claims of the ‘139 application recite that the 
In contrast to instant claim 1, claim 1 of the ‘139 application recite a Tris buffer rather than a histidine buffer. Nevertheless, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that one could use a histidine buffer as taught in Park et al. because Park et al. teach that a histidine buffer in a pH ranging from 5.7-6.2 was ideal for reducing impurities (see paragraphs [0047]; [0048] and [0090]). The person of ordinary skill in the art would have been motivated to substitute the histidine buffer at a lower pH because in cases where “claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” See MPEP 2144.05, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Park et al. indicate that their formulation has greater stability and fewer impurities (see paragraphs [0030], [0042]).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldstein (WO 2007/095337) describes formulating VEGFR antibodies in 10 mM histidine buffer, a stabilizing sugar (such as trehalose, mannitol, etc.) and a surfactant (such as polysorbate 80) at a pH of about 5.5-6.5 with a preferred pH of 6.0 (see claims; also paragraphs [0007];  [0051]; [0100]). Kaisheva et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649